IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10060
                        Conference Calendar



STEVEN DALE FINCH,

                                         Plaintiff-Appellant,

versus

CLIFF WILLIAMS, Grand Prairie Police Officer,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-803-Y
                      --------------------
                          June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Steven Dale Finch, Texas prisoner # 0525887, appeals the

district court’s denial of his motion for appointment of counsel.

Finch argues that the inmate who assisted him in filing the

instant case has been transferred, the case is too complex for

him to understand or investigate, he has no legal knowledge, and

he is indigent and cannot afford to hire an attorney.    Because

Finch has not demonstrated exceptional circumstances which would

warrant the appointment of counsel, he has not shown that the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-10060
                               -2-

district court abused its discretion in denying his motion.   See

Wendell v. Asher, 162 F.3d 887, 892 (5th Cir. 1998).

     AFFIRMED.